DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Pearce on 11/04/2021.

Replace the pending claims with the following:

Claim 1, A system for classifying portions of existing video for 
 identify, by analysing a plurality of pixels in each of one or more frames in a scene of the video, at least one object insertion opportunity in the scene of the video, wherein each object insertion opportunity represents an opportunity to digitally insert one or more visual objects into an image content of the scene; 
identify, by analysing the plurality of pixels in each of the one or more frames in the scene of the video, a focus of attention in the scene, wherein the focus of attention represents a part of the scene that is likely to draw a viewer's focus of attention; 

classify each of the at least one object insertion opportunity as a candidate object M265.P19K00P535296US32insertion opportunity or a rejected object insertion opportunity based at least in part on the determined proximity value determined for each respective at least one object insertion opportunity; 
identify a preferred candidate object insertion opportunity, from the classification of each of the at least one object insertion opportunity, for insertion of a digitally inserted object; and
alter the video at the preferred candidate object insertion opportunity.  

2. The system of claim 1, wherein classifying each of the at least one object insertion opportunity comprises classifying each of the at least one object insertion opportunity as a candidate object insertion opportunity or a rejected object insertion opportunity.  

3. The system of claim 2, wherein classifying each of the at least one object insertion opportunity further comprises determining an impact value for each candidate object insertion opportunity based at least in part on its associated proximity value.  

4. The system of claim 1, wherein the proximity value is determined by steps comprising: determining a value for a distance parameter based on the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention; and determining the proximity value based at least in part on the value for the distance parameter.  
5. The system of claim 4, wherein the distance parameter comprises a two dimensional relative distance between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention.  
6. The system of claim 4, wherein the distance parameter comprises a three dimensional relative distance between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention.  
7. The system of claim 4, wherein the distance parameter comprises a relative depth between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention.  
8. The system of claim 4, wherein the distance parameter comprises a scale indicative of a distance between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention.  
9. The system of claim 8, wherein determining the value of the distance parameter comprises using an artificial intelligence, Al, algorithm trained using a corpus of training images, wherein each of the training images comprises a focus of attention, at least one object insertion opportunity and, for each object insertion opportunity, a value on the scale.  
10. The system of claim 1, wherein the distance between the respective at least one object insertion opportunity and the focus of attention in the scene comprises one or more of: a) a distance between a centre of gravity of the respective object insertion opportunity and a centre of gravity of the focus of attention; b) a distance between a centre of gravity of the respective object insertion opportunity and an edge of the focus of attention; c) a distance between an edge of the respective object insertion opportunity and a centre of gravity of the focus of attention;M265.P19K00P535296US and 34d) a distance between an edge of the respective object insertion opportunity and an edge of the focus of attention.

Claim 11 

A method for classifying portions of existing video for insertion of objects into the existing video, the method includes:
 training a classification system using an artificial intelligence using a corpus of training images, wherein each of the training images includes a training focus of attention, at least one training object insertion opportunity and a corresponding at least one training proximity value provided by a human analysis of the training images, where the classification system is configured to: 
identifying, using the classification system by analysing a plurality of pixels in each of one or more frames in a scene of the video, at least one object insertion opportunity in the scene of the video, wherein each object insertion opportunity represents an opportunity to digitally insert one or more visual objects into an image content of the scene; 
identifying, using the classification system by analysing the plurality of pixels in each of the one or more frames in the scene of the video, a focus of attention in the scene, wherein the focus of attention represents a part of the scene that is likely to draw a viewer's focus of attention; 
determining, using the classification system, a proximity value for each of the at least one object insertion opportunity based at least in part on a region of the scene covered by the object insertion opportunity and a region of the scene covered by the focus of attention, wherein the proximity value is indicative of a distance between the respective at least one object insertion opportunity and the focus of attention in the scene;
 classifying, using the classification system, each of the at least one object insertion opportunity as a candidate object M265.P19K00P535296US 32insertion opportunity or a rejected object insertion opportunity based at least in part on the determined proximity value; 
determining, using the classification system, for each respective at least one object insertion opportunity; 
identify, using the classification system, a preferred candidate object insertion opportunity , from the classification of each of the at least one object insertion opportunity, for insertion of a digitally inserted object; and
altering, the classification system, the video at the preferred candidate object insertion opportunity.

Claim 12 is cancelled.

13. A computer program, stored on non-transitory storage medium, comprising instructions which, when the program is executed on at least one processor cause the at least one processor to operate as a classification system using an artificial intelligence trained using a corpus of training images, wherein each of the training images includes a training focus of attention, at least one training object insertion opportunity and a corresponding at least one training proximity value provided by a human analysis of the training images, the classification system configured to:
identify, by analysing a plurality of pixels in each of one or more frames in a scene of the video, at least one object insertion opportunity in the scene of the video, wherein each object insertion opportunity represents an opportunity to digitally insert one or more visual objects into an image content of the scene; 
identify, by analysing the plurality of pixels in each of the one or more frames in the scene of the video, a focus of attention in the scene, wherein the focus of attention represents a part of the scene that is likely to draw a viewer's focus of attention; 
determine a proximity value for each of the at least one object insertion opportunity based at least in part on a region of the scene covered by the object insertion opportunity and a region of the scene covered by the focus of attention, wherein the proximity value is indicative of a distance between the respective at least one object insertion opportunity and the focus of attention in the scene; 

classify each of the at least one object insertion opportunity as a candidate object M265.P19K00P535296US32 insertion opportunity or a rejected object insertion opportunity based at least in part on the determined proximity value determined for each respective at least one object insertion opportunity
identify a preferred candidate object insertion opportunity, from the classification of each of the at least one object insertion opportunity, for insertion of a digitally inserted object; and 
alter the video at the preferred candidate object insertion opportunity.  

Claim 14 is cancelled.

15. The computer program of claim 13, wherein the distance parameter comprises a relative depth between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention.  
16. The computer program of claim 13, wherein the distance parameter comprises a scale indicative of a distance between the region of the scene covered by the respective at least one object insertion opportunity and the region of the scene covered by the focus of attention .  
17. The computer program of claim 13, wherein the distance between the respective at least one object insertion opportunity and the focus of attention in the scene comprises one or more of: a) a distance between a centre of gravity of the respective object insertion opportunity and a centre of gravity of the focus of attention; b) a distance between a centre of gravity of the respective object insertion opportunity and an edge of the focus of attention; c) a distance between an edge of the respective object insertion opportunity and a centre of gravity of the focus of attention;  M265.P19K00P535296US 37 d) a distance between an edge of the respective object insertion opportunity and an edge of the focus of attention.  

Claim 18 is cancelled.

19. The computer program of claim 13, wherein classifying each of the at least one object insertion opportunity comprises classifying each of the at least one object insertion opportunity as a candidate object insertion opportunity or a rejected object insertion opportunity.  

20. The computer program of claim 19, wherein classifying each of the at least one object insertion opportunity further comprises determining an impact value for each candidate object insertion opportunity based at least in part on its associated proximity value.


				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:

Claims 1-11, 13, 15-17, and 19-20 are allowed.

The references cited are:
Zalewski (Pub. No. US 20140156364) teaches one or more faces are identified in a video frame using a face recognition technique; Identify the face as area of interest, wherein the area of interest means that this is an area that a viewer would likely be interested in seeing, and so the area should not be obstructed by the additional content that will be inserted; and determine whether the insertion area exists in the image where additional content can be inserted without obstructing the first area of interest and determining whether an insertion area exists in the image where additional content can be inserted without obstructing (distance) the first area of interest.
Gupta et al. (Pub. No. US 20200213644) teaches object insertion in a video by obtaining a video, selecting the object/advertisement to be inserted, determining whether there is available location in the video frame for insertion, and insert the object in the location of the video frame. See fig. 1, 2 and related description.

Regarding claim 1, the prior arts of record do not teach, alone or in combination, a system for classifying portions of existing video for insertion of objects into the existing video, the system including a processor and memory, with the processor executing instructions which cause the processor to operate as a classification system using a machine learning algorithm trained using a corpus of training images, wherein each of the training images includes a training focus of attention, at least one training object insertion opportunity and a corresponding at least one training proximity value provided by a human analysis of the training images, the classification system configured to:
 identify, by analysing a plurality of pixels in each of one or more frames in a scene of the video, at least one object insertion opportunity in the scene of the video, wherein each object insertion opportunity represents an opportunity to digitally insert one or more visual objects into an image content of the scene; 
determine a proximity value for each of the at least one object insertion opportunity based at least in part on a region of the scene covered by the object insertion opportunity and a region of the scene covered by the focus of attention, wherein the proximity value is indicative of a distance between the respective at least one object insertion opportunity and the focus of attention in the scene; 
classify each of the at least one object insertion opportunity as a candidate object M265.P19K00P535296US32insertion opportunity or a rejected object insertion opportunity based at least in part on the determined proximity value determined for each respective at least one object insertion opportunity; and
identify a preferred candidate object insertion opportunity, from the classification of each of the at least one object insertion opportunity, for insertion of a digitally inserted object.

	Independent Claims 11 and 13 are allowed for the same reason as claim 1. 

	Dependent claims 2-10, 12, and 14-20 are allowed for being dependent on claims 1, 11 and 13.


4.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.	


	

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666